DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 9/1/2022, with respect to the 35 U.S.C. 112(a) written description rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) written description rejection of claims 1-20 has been withdrawn. 

Applicant's arguments, see pages 6-8, filed 9/1/2022 have been fully considered but they are not persuasive.  While applicant is correct that no prior art rejections are currently pending, applicant’s arguments incorrectly present the reference cited at page 6 of the Final Office action as US 2017/0301445.  The reference cited at page 6 of the Final Office action is in fact US 2018/0031716 to Gunawan et al. (which is the same reference relied upon in the first Office action mailed 2/16/2022).  Accordingly, applicant’s arguments at pages 6-8 based on US 2017/0301445 are not persuasive.  Figs. 7-8, 9-10 and paragraphs 44 and 47 of US 2018/0031716 cited in the Final Office action disclose:
[0044] In yet another exemplary embodiment, a passive capacitive sensing scheme is employed as shown in FIG. 7 (front view) and FIG. 8 (side view). As shown in FIG. 7 and FIG. 8, electrodes (electrodes#1 and electrodes#2) are cylindrical case electrodes consisting of a pair of half-cylindrical shells that are placed to enclose the rod without touching the rod. The case electrode shells are mounted on fixtures on both ends of the trap (see, e.g., FIG. 8). The rod remains levitating and can move freely along the longitudinal axis z without touching the electrode shells. See, for example, U.S. patent application Ser. No. 15/131,443 by Oki Gunawan, entitled “Voltage-Tunable 1D Electro-Magnet Potential and Probe System with Parallel Dipole Line Trap” (hereinafter “U.S. patent application Ser. No. 15/131,443”), the contents of which are incorporated by reference as if fully set forth herein. The electrodes are connected with two resistors (R). The resistors form a resistor-capacitor (RC) bridge with the electrodes. As is known in the art, a bridge circuit contains two circuit branches which are ‘bridged’ by a third branch containing a voltmeter V.sub.B. As shown in FIG. 8, an alternating current (AC) voltage source (V.sub.S) is connected to the RC bridge and to the PDL magnets. The RC network in each branch serves as a voltage divider. Thus, by measuring the differential voltage between the electrodes using V.sub.B, one can measure the voltage imbalance in the bridge and thereby deduce the rod displacement. As shown in FIG. 8, this data is collected/analyzed by a microcomputer. Further details regarding detecting rod positioning using capacitive sensing are provided in U.S. patent application Ser. No. 15/131,443.

[0047] An active (force feedback sensing) scheme is shown in FIG. 9 (front view) and FIG. 10 (side view). As shown in FIG. 9 and FIG. 10, two sets of cylindrical case electrodes (electrodes#1 and electrodes#2), each set having shell electrodes that are positioned enclosing but not touching the rod. Electrodes#1 and electrodes#2 are each connected to an independent DC voltage source (i.e., V.sub.S1 and V.sub.S2, respectively) controlled by a microcomputer. The electrodes (electrodes#1 and electrodes#2) can be biased by a DC voltage that will exert force on the trapped rod. According to an exemplary embodiment, the optical sensing scheme (as described in conjunction with the description of FIG. 3 and FIG. 4, above) is used to detect the position or the motion of the rod. As shown in FIG. 9, the electrode shells have an opening gap at the center that allows the light to pass therethrough to the differential photodetectors, thus allowing the rod motion to be detected.
(emphasis added)
Prior art rejections of amended claims 1, 9 and 15 and their respective dependent claims based at least in part on these teachings of US 2018/0031716 to Gunawan et al. are set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0031716 to Gunawan et al. (Gunawan).

	Regarding claim 15, Gunawan discloses an apparatus comprising:
	a first plurality of electrodes arranged in a shell configuration (Gunawan, e.g., Figs. 9-10 and paragraphs 46-47, set of electrodes #1);
	a second plurality of electrodes arranged linearly adjacent each one of the first plurality of electrodes, wherein a first gap is between a one of the second plurality of electrodes and a one of the first plurality of electrodes and wherein a second gap is between a second one of the second plurality of electrodes and a second one of the first plurality of electrodes (Gunawan, e.g., Figs. 9-10 and paragraphs 46-47, set of electrodes #2, noting gap between set of electrodes #1 and set of electrodes #2 as seen in Fig. 10);
	a parallel dipole line trap comprising a diamagnetic object positioned between a plurality of dipole line magnets and being at least partially surrounded by the plurality of electrodes, wherein the plurality of electrodes arranged in the shell configuration is at least partially surrounding the diamagnetic object (Gunawan, e.g., Figs. 9-10 and paragraphs 46-47, trapped rod between dipole magnets (indicated by circles with “+” in center in Fig. 9), with line trap being surrounded by electrodes #1 and #2 in the shell configuration); and
	sensory circuitry positioned adjacent to the parallel dipole line trap, and comprising a photodetector to detect a displacement of the diamagnetic object (Gunawan, e.g., Figs. 9-10 and paragraphs 46-47, at least photodetectors).

	Regarding claim 16, Gunawan discloses a light source positioned adjacent to a first side of the parallel dipole line trap, wherein the photodetector is a split photodetector positioned adjacent to a second side of the parallel dipole line trap (see Gunawan as applied to claim 15, e.g., Figs. 9-10 and paragraphs 46-47, at least light).

	Regarding claim 17, Gunawan discloses control circuitry, operatively coupled to the sensory circuitry, and comprising a processor that determines a position of the diamagnetic object based on the displacement (see Gunawan as applied to claim 15, e.g., Figs. 9-10 and paragraphs 46-47, at least microcomputer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0031716 to Gunawan et al. (Gunawan).

	Regarding claim 1, Gunawan discloses a system, comprising:
	
	a parallel dipole line trap comprising:
		a diamagnetic object positioned between a plurality of dipole line magnets (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, PDL trap including diamagnetic object in the form of trapped rod positioned between a plurality of PDL magnets; also see paragraph 27, diamagnetic cylindrical object in the form of “a trapped rod”) and
	a split photodetector sensor positioned adjacent to the parallel dipole line trap, wherein the split photodetector sensor detects a displacement of the diamagnetic object (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, light source in combination with photodetectors; Gunawan’s light source in combination with photodetectors detects displacement of the diamagnetic object; see, e.g., paragraphs 39-40).

	Gunawan as applied above is not relied upon as explicitly disclosing:
	a plurality of electrodes, and the diamagnetic object being at least partially surrounded by the plurality of electrodes, wherein the plurality of electrodes are arranged in a shell configuration at least partially surrounding the diamagnetic object.

	Gunawan further discloses in connection with Figs 7-8 a capacitive sensing arrangement in which a plurality of electrodes are arranged in a shell configuration at least partially surrounding a diamagnetic object, with a capacitance sensor being connected to the plurality of electrodes and a plurality of dipole line magnets, and with the capacitance sensor measuring a capacitance of the plurality of electrodes (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-capacitor (RC) bridge, voltmeter VB and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gunawan to include a plurality of electrodes, with the diamagnetic object being at least partially surrounded by the plurality of electrodes, wherein the plurality of electrodes are arranged in a shell configuration at least partially surrounding the diamagnetic object.  In this way, an additional manner by which the position of the diamagnetic object may be determined is provided using capacitive sensing (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

	Regarding claim 2, Gunawan as applied to claim 1 discloses wherein the split photodetector sensor comprises:
	a light source positioned adjacent to a first side of the parallel dipole line trap (see Gunawan as applied to claim 1, particularly Figs. 3-4, light source); and
	a plurality of photodetectors positioned adjacent to a second side of the parallel dipole line trap (see Gunawan as applied to claim 1, particularly Figs. 3-4, photodetectors).

	Regarding claim 3, Gunawan as applied to claim 2 discloses a processor, operatively coupled to the split photodetector sensor, that determines the displacement based on the light emitted by the light source and detected by the split photodetector sensor (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, microcomputer; see paragraph 40 in particular).

Regarding claim 4, Gunawan as applied to claim 1 discloses a capacitance sensor connected to the plurality of electrodes and the plurality of dipole line magnets, wherein the capacitance sensor measures a capacitance of the plurality of electrodes (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-capacitor (RC) bridge, voltmeter VB and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).

Regarding claim 5, Gunawan as applied to claim 4 discloses wherein the capacitance of the plurality of electrodes are based on a position of the diamagnetic object between the plurality of electrodes (see Gunawan as applied to claim 4, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

Regarding claim 6, Gunawan as applied to claim 4 at least suggests a processor operatively coupled to the split photodetector sensor and the capacitance sensor, wherein the processor determines a position of the diamagnetic object based on a measurement selected from a group consisting of a differential light detected by the split photodetector sensor and a differential in the capacitance measured by the capacitance sensor (see Gunawan as applied to claim 1, e.g., Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, microcomputer; see paragraph 40 in particular; also see Gunawan as applied to claim 4, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, microcomputer; the examiner notes that in the cited combination of the embodiments of Figs. 3-4 and Figs. 7-8 as applied to claim 4, use of a single microprocessor versus multiple processors for determining a position/displacement of the diamagnetic object is merely a matter of design choice and therefore does not represent a patentable advance over the teachings of Gunawan).

Regarding claim 7, Gunawan as applied to claim 6 discloses a voltage source connected to the plurality of electrodes (see Gunawan as applied to claims 4 and 6, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, AC voltage source VS connected electrodes #1 and #2 via resistors R).

Regarding claim 8, Gunawan as applied to claim 7 discloses electrode drive circuitry connected to the plurality of electrodes that splits an input drive signal to drive an electrode from the plurality of electrodes (see Gunawan as applied to claims 4 and 6-7, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, each of resistors R).

	Regarding claim 9, Gunawan discloses a method, comprising:
	projecting light towards a first side of a parallel dipole line trap, wherein the parallel dipole line trap comprises a diamagnetic object levitating between a plurality of dipole line magnets (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, PDL trap including diamagnetic object in the form of trapped rod levitating between a plurality of PDL magnets, with light source projecting light towards a first side of the PDL trap; also see paragraph 27, diamagnetic cylindrical object in the form of “a trapped rod”; also see paragraph 28), and
determining a displacement of the diamagnetic object based on a presence of the light at a second side of the parallel dipole line trap (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, see paragraphs 39-40 in particular).

	Gunawan as applied above is not relied upon as explicitly disclosing wherein the plurality of dipole line magnets are at least partially surrounded by a plurality of electrodes arranged in a shell configuration at least partially surrounding the diamagnetic object.

	Gunawan further discloses in connection with Figs 7-8 a capacitive sensing arrangement in which a plurality of electrodes are arranged in a shell configuration at least partially surrounding a diamagnetic object, with a capacitance sensor being connected to the plurality of electrodes and a plurality of dipole line magnets, and with the capacitance sensor measuring a capacitance of the plurality of electrodes (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-capacitor (RC) bridge, voltmeter VB and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gunawan such that the plurality of dipole line magnets are at least partially surrounded by a plurality of electrodes arranged in a shell configuration at least partially surrounding the diamagnetic object.  In this way, an additional manner by which the position of the diamagnetic object may be determined is provided using capacitive sensing (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

	Regarding claim 10, Gunawan as applied to claim 9 discloses detecting the light at the second side of the parallel dipole line trap by a split photodetector sensor (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, split photodetector sensor in the form of light source in combination with photodetectors; Gunawan’s light source in combination with photodetectors detects displacement of the diamagnetic object; see, e.g., paragraphs 39-40; note that Gunawan’s photodetectors detect the light at the second side of the parallel dipole line trap).

	Regarding claim 11, Gunawan as applied to claim 9 is not relied upon as explicitly disclosing applying a bias voltage to an electrode of the plurality of electrodes that at least partially surround the diamagnetic object to change an electric potential of the parallel dipole line trap and control the displacement of the diamagnetic object.  Gunawan further discloses in connection with Figs. 9-10 application of a bias voltage to an electrode that at least partially surrounds the diamagnetic object to change an electric potential of the parallel dipole line trap and control the displacement of the diamagnetic object (Gunawan, e.g., Figs. 9-10 and paragraphs 46-48, electrodes (electrodes#1 and electrodes#2) can be biased by a DC voltage that will exert force on the trapped rod).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gunawan as applied to claim 9 to further include applying a bias voltage to an electrode of the plurality of electrodes that at least partially surround the diamagnetic object to change an electric potential of the parallel dipole line trap and control the displacement of the diamagnetic object.  In this way, force feedback sensing can be realized (Gunawan, e.g., Figs. 9-10 and paragraphs 46-48).

	Regarding claim 12, Gunawan as applied to claim 11 discloses measuring a capacitance of the parallel dipole line trap, wherein the determining the displacement of the diamagnetic object is further based on the capacitance (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-capacitor (RC) bridge, voltmeter VB and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).

	Regarding claim 13, Gunawan as applied to claim 9 discloses splitting an electrical input signal into an electrode drive signal that is directed to an electrode of the plurality of electrodes, wherein the electrode is positioned adjacent to the diamagnetic object (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-capacitor (RC) bridge, voltmeter VB and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).

	Regarding claim 14, Gunawan as applied to claim 9 discloses wherein the determining is performed by a processor (Gunawan, e.g., Figs. 3-4 and paragraphs 37-41, microcomputer; see paragraph 40 in particular).

	Regarding claim 18, Gunawan as applied to claim 17 is not relied upon as wherein the sensory circuitry further comprises a capacitance sensor to measure a differential capacitance of the plurality of electrodes comprised within the parallel dipole line trap, and wherein the processor determines the position of the diamagnetic object based further on the differential capacitance.  Gunawan further discloses in connection with Figs 7-8 a capacitive sensing arrangement in which a plurality of electrodes at least partially surrounding a diamagnetic object are provided, with a capacitance sensor being connected to the plurality of electrodes and a plurality of dipole line magnets, and with the capacitance sensor measuring a differential capacitance of the plurality of electrodes (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, electrodes #1 and #2 at least partially surrounding diamagnetic object in the form of trapped rod, with capacitance sensor in the form of resistor-capacitor (RC) bridge, voltmeter VB and AC voltage source VS, with the RC bridge being connected to electrodes #1 and #2 and the AC voltage source VS being connected to the PDL magnets and connected to electrodes #1 and #2 via resistors R; the rod's position in the PDL trap is determined based on a change in the capacitance as the rod passes between the electrode and the magnets; the position of the rod can be determined from voltage VB read out from the system).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Gunawan as applied to claim 17 such that the sensory circuitry further comprises a capacitance sensor to measure a differential capacitance of the plurality of electrodes comprised within the parallel dipole line trap, and wherein the processor determines the position of the diamagnetic object based further on the differential capacitance, as this provides an additional manner by which the position of the diamagnetic object may be determined (Gunawan, e.g., Figs. 7-8 and paragraphs 44-45).

	Regarding claim 19, Gunawan as applied to claim 18 discloses electrode drive circuitry, operatively coupled to the parallel dipole line trap, and that supplies a voltage to change an electrostatic potential of the plurality of electrodes (see Gunawan as applied to claim 18, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, each of resistors R).

	Regarding claim 20, Gunawan as applied to claim 19 discloses wherein the electrode drive circuitry generates the voltage by splitting an input drive signal and supplies the voltage to an electrode of the plurality of electrodes, wherein the electrode is positioned adjacent to the diamagnetic object (see Gunawan as applied to claim 18, Gunawan, e.g., Figs. 7-8 and paragraphs 44-45, each of resistors R splits an input drive signal in the form of VS and supplies the voltage to electrodes #1 and #2 positioned adjacent to the trapped rod).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/
Primary Examiner, Art Unit 2863